By the Court, Rhodes, J.:
The resolution of intention to order the street work in question to be done was published in the Daily San Francisco Chronicle only five days, the last day being Sunday. In this respect the case is the same as San Francisco v. McCain (50 Cal. 210); and upon the authority of that case the publication in this case must be held to be insufficient to give the Board jurisdiction to order the work to be done.
It is contended by the plaintiff that this defect in the proceedings was cured by the act of March 19, 1874 (Stats. 1873-4, p. 487). This cause was pending at the time of the passage of that act. Itwas held in Reis v. Graff, ante, page 86, which was also pending when the act was passed, that the act did not have the effect to make tho assessment valid, as of tho date on which it was made; that if it was made valid by the act, the time when it became valid was the time when the act took effect; that the lien of the assessment, if *362it attached to the lot, did not attach until after the commencement of the action, and that for that reason the action could not be maintained. That case is decisive of the point here presented.
Judgment and order affirmed.
Mr. Chief Justice Wallace did not express an opinion.